Appeal from a judgment of the Supreme Court, Erie County (John M. Curran, J.), entered April 27, 2015. The judgment dismissed the complaint against defendant Michael C. Moore, M.D. upon defendants’ motion pursuant to CPLR 4401.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law without costs, the motion is denied, the complaint is reinstated and a new trial is granted.
Same memorandum as in Clune v Moore ([appeal No. 1] 142 AD3d 1330 [2016]).
Present — Whalen, P.J., Carni, Lindley, DeJoseph and NeMoyer, JJ.